 

Exhibit 10(9)

 

 EXECUTION COPY

 

CMA TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), is made, entered into and
effective as of October 31, 2014, by and between American International Group,
Inc., a corporation organized under the laws of the State of Delaware (“AIG”),
and The United States Life Insurance Company in the City of New York, a
corporation organized under the laws of the State of New York (the “Company”). 
The Company and AIG are collectively referred to herein as the “Parties” and
each, as a “Party”.

 

WITNESSETH:

 

WHEREAS, the Company is an indirect, wholly owned subsidiary of AIG, and is a
party to that certain Amended and Restated Unconditional Capital Maintenance
Agreement, entered into and effective as of February 18, 2014, with AIG (the
“CMA”), pursuant to which AIG agreed to, among other things, maintain the total
adjusted capital of the Company at or above a specified minimum percentage as
stated therein; and

 

WHEREAS, the Parties acknowledge that AIG and its consolidated subsidiaries
generally manage capital between AIG and its insurance subsidiaries (including
the Company) through internal policies and guidelines approved by AIG’s Board of
Directors, and, as such, are mutually agreeing to terminate the CMA in
accordance with the terms herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto agree as follows:

 

1.                  CMA Termination.  The CMA is hereby terminated in its
entirety effective immediately.  Further, the Parties mutually agree that
termination of the CMA as provided for herein shall be, and is hereby, deemed as
a termination made under paragraph 7 of the CMA. 

 

2.                  Entire Agreement; Successors.  This Agreement constitutes
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussion, whether oral or written, of the Parties.  The
agreements herein set forth shall be mutually binding upon and inure to the
mutual benefit of the Parties and their respective successors.

 

3.                  Governing Law; Severability.  This Agreement shall be
governed by and construed in accordance with the laws of New York without giving
effect to the principles of conflict of laws.  If any provision of this
Agreement shall be declared null, void or unenforceable in whole or in part by
any court, arbitrator or governmental agency, said provision shall survive to
the extent it is not so declared and all the other provisions of this Agreement
shall remain in full force and effect unless, in each case, such declaration
shall serve to deprive either Party of the fundamental benefits of or rights
under this Agreement.

 

4.                  Headings; Counterparts.  The section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this

 

--------------------------------------------------------------------------------

EXECUTION COPY

Agreement.  This Agreement may be signed by the Parties in one or more
counterparts which together shall constitute one and the same agreement among
the Parties.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

 

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

By:_/s/ Charles S. Shamieh __________________ 

Name:  Charles S. Shamieh

Title:   Senior Vice President and Chief Corporate Actuary

 

 

 

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

 

 

By: _/s/ Mary Jane Fortin_____________________ 

Name:  Mary Jane Fortin

Title:   Executive Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------